Citation Nr: 1023354	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
the issue of entitlement to service connection for type II 
diabetes mellitus, claimed as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the RO.  

Of preliminary importance, the claim of service connection 
for type II diabetes mellitus had been previously denied in 
an unappealed RO rating decision in June 2005.  

Although the RO adjudicated the claims on the merits in the 
January 2007 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized the issues as set forth on the title page.  

Additionally, it appears that during the course of his 
appeal, the Veteran requested a Travel Board hearing before 
the Board.  A statement from the Veteran, received in 
September 2008, indicated that he wished to cancel his 
hearing.  Thus, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2009).  


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim of 
service connection for type II diabetes mellitus; he was 
notified of this determination, but did not perfect a timely 
appeal.  

2.  The evidence submitted since the RO's June 2005 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
type II diabetes mellitus.  

3.  The currently demonstrated type II diabetes mellitus is 
shown as likely as not to have had its clinical onset during 
the Veteran's extended period of active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for type II diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.156(a) (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by type II diabetes mellitus is 
presumed to be due to exposure to Agent Orange that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that further discussion of 
VCAA is not necessary at this time.  

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Generally, to establish a service connection for an injury, a 
veteran is required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

The record establishes that the Veteran served on active duty 
in the Republic of Vietnam.  In this regard a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and the diseases listed at 38 C.F.R. § 3.309 (e) become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The 
specified diseases include type II diabetes mellitus, if 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.309(e) (2009).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  




Analysis

New and Material Evidence

As noted above, service connection for type II diabetes 
mellitus was denied in an RO rating decision dated in June 
2005.  The Veteran was notified of this decision and apprised 
of his appeal rights, but did not timely appeal from the 
decision.  Therefore, the June 2005 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

At the time of the June 2005 denial of the Veteran's claim VA 
treatment records and a VA examination report were of record.  
In particular, the RO based its determination on a May 2005 
VA examination report, which failed to provide a nexus 
opinion regarding the nature and etiology of the Veteran's 
diabetes, and which indicated a diagnosis of possible type I 
or type II diabetes mellitus.  A June 2005 report indicated 
that the Veteran had Type I diabetes, with an onset at age 28 
or 29.  For this reason, and in the absence of in-service 
treatment or manifestations, the claim was denied.  

In June 2006, the Veteran submitted a private treatment 
record reflecting a diagnosis of type II diabetes mellitus, 
which the RO has construed as a request to reopen the 
Veteran's claim for service connection.  The evidence added 
to the record since the June 2005 rating decision includes 
various statements in support of the claim, various VA and 
private treatment records, and additional VA examination 
reports.  

The VA and private treatment records, and new VA examination 
reports, along with the Veteran's and his former and current 
representatives' statements are new and material for the 
purpose of reopening the claim in that they tend to relate to 
an unestablished fact necessary to establish the claim.  In 
this regard, the Board notes that private treatment records, 
dated in October 2006 and February 2008, show that the 
Veteran had diagnosis of type II diabetes mellitus, for which 
he underwent treatment in 1979 and in the 1980's.  Thus, the 
recent evidence demonstrates continuity of symptomatology 
that had not previously been shown by the record in 2005.

The Board therefore finds this evidence alone to raise a 
reasonable possibility of substantiating this service 
connection claim.  Accordingly, the criteria under 38 C.F.R. 
§ 3.156(a) are deemed satisfied and the claim is reopened.  
Moreover, as the RO appears to have adjudicated the merits of 
the claim, the Veteran is not prejudiced by the Board's 
proceeding with appellate review.  This is especially so in 
light of the fully favorable disposition in this case.     

Service Connection

The Veteran asserts that he developed type II diabetes 
mellitus as the result of exposure to various herbicides, to 
include Agent Orange, while serving in the Republic of 
Vietnam.  Specifically, he contends that he has received 
treatment for type II diabetes mellitus since 1977.  

Service records confirm that the Veteran had service in 
Vietnam within the applicable presumptive period.

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence the 
provision of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 
and 3.309(e), which indicate that certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange, are applicable.  The specified 
diseases include diabetes mellitus, type II, if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

As such, the Board finds that the Veteran can avail himself 
of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
in order to establish service connection for the claimed 
disability.  Hence, at issue, discussed in greater detail 
below, is whether or not the Veteran has a current diagnosis 
for type II diabetes mellitus.  

Notably, VA and private treatment records, dated from January 
1999, reflect a history of type II diabetes mellitus since 
the age of 28, and diagnoses of insulin-dependent type II 
diabetes mellitus.  Significantly, a letter from the 
Veteran's private physician, dated in February 2008, reflects 
a diagnosis of type II diabetes mellitus that began in the 
early 1980's.  The physician noted that records in his 
possession were only for the past several years, but that he 
treated the Veteran for his diabetes from the early 1980's.  
The physician indicated that historically the Veteran was 
treated with several oral diabetic medications, suggesting 
type II diabetes; however, as his kidney situation 
deteriorated, these were stopped and he became fully 
dependant on insulin, appearing as type I.  The physician 
concluded that the Veteran has transitioned from type II 
(oral agents) to type II (totally insulin dependent), and 
indicated that his recollection was not consistent with 
findings of type I diabetes mellitus.  

In conjunction with the current appeal, a VA diabetes 
mellitus examination was ordered in May 2005.  Significantly, 
the Veteran's claims file was not available for review at the 
time of the examination.  Here, the Veteran reported a 
history of diabetes with an onset of age 28, for which he 
took insulin for 2 years, although it did not help.  He 
denied symptoms of or hospitalization for ketoacidosis or 
hypoglycemia, and controls his diabetes through his diet.  
The Veteran was diagnosed with diabetes mellitus; however, 
the examiner noted that it was difficult to determine whether 
the Veteran's diabetes was type I or type II, because he was 
started on insulin right away and did not respond to the 
pill.  Further, the examiner indicated the Veteran has 
diabetic retinopathy, diabetic neuropathy in the right lower 
leg, and status-post left below knee amputation that were 
diabetes-related complications.  

A second VA diabetes mellitus examination was conducted in 
June 2006, during which the Veteran gave a history of 
treatment for diabetes since 1975, at the age of 28, when he 
first experienced a hypoglycemic episode with ketosis.  The 
Veteran endorsed current treatment with insulin, multiple 
times daily.  He was diagnosed with type II diabetes

An addendum to the June 2006 examination, dated in December 
2006, shows that, with respect to the diagnosis discrepancy 
of diabetes type I and diabetes type II noted on the chart, 
the Veteran has been treated as a Type I diabetic patient 
with insulin.  The examiner opined that the Veteran's long 
treatment history, history of probable diabetic related 
multi-system disease, and multiple clinical encounters 
indicates that he was a type I insulin dependent diabetic.  

In reviewing the entire record, the Board finds the evidence 
to be at least in equipoise with respect to whether the 
Veteran's diabetes is Type I or Type II.  Indeed, on this 
question the Board finds the February 2008 private 
physician's opinion to be the most probative evidence of 
record.  This physician has treated the Veteran since the 
1980's and provided a reasonable explanation as to why the 
Veteran currently suffers from type II, and not type I, 
diabetes mellitus.  The Board notes that the May 2005 VA 
examination report was based on an evaluation that did not 
first include a review of the claims file.  Further, the 
December 2006 VA examiner appears to have made a conclusion 
based upon an incorrect finding that the Veteran had been 
treated as a type I diabetic for the past 31 years.  In 
actuality, the record repeatedly shows treatment for type II 
diabetes mellitus.  Moreover, neither the May 2005, June 
2006, or December 2006 VA examiners offered an opinion as to 
the nature or etiology of the Veteran's diabetes mellitus.  

In favoring the private February 2008 medical statement, the 
Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Moreover, the Board has the authority to "discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

Based on the foregoing, the Board will resolve reasonable 
doubt in the Veteran's favor and conclude that the evidence 
demonstrates diabetes mellitus type II.  As such, the Veteran 
is entitled to presumptive service connection for that 
disorder based on his documented active service within the 
Republic of Vietnam during the relevant time-frame.  Hence, 
the claim is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for type II diabetes mellitus is granted.  

Service connection for type II diabetes mellitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.   



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


